DETAILED ACTION
This office action is responsive to the amendment filed October 4, 2019. By that amendment, claims 2-11, and 13, were amended and claims 15-20 were canceled. Claims 1-14 stand pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the femoral cutting instrument/femoral broach of claims 11, 12, and 14, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, 9 and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lazzeri et al. (US 4,963,155).
In making this rejection, Examiner will refer both the embodiment of fig. 1 and fig. 9, interchangeably. The fig. 1 embodiment demonstrates the most features clearly, as compared to the tapered embodiment of fig. 9 only being demonstrated in part in a single figure. All elements other than the taper configuration being tapered (as opposed to cylindrical with a resilient clip) are considered to be essentially identical in these two embodiments. The two embodiments will be treated together. 
Regarding claim 1, Lazzeri teaches a bent trial femoral neck as at figs. 1, 7 and 9 capable of use in visually assessing the orientation of an acetabular cup implanted in a pelvis of a patient (as by comparing position of the cup relative to other components when provisionally assembled). The bent trial femoral neck includes: 

an attachment formation 36/40 extending from the body 30 for releasably attaching the trial femoral neck to a femoral part 10 received with a femur of the patient; and 
a taper 37 (tapered at embodiment 37CC, fig. 9, as discussed at col. 6, lines 58-61), wherein the taper extends along a taper axis and wherein the taper axis is tilted anteriorly relative to the femoral neck axis (as seen in fig. 1, and clearly seen in figs. 7 and 9) by an angle configured to position a trial femoral head 50/50CC having an indicium on an outer surface (the portion where the bottom taper of 50/50CC meets the spherical portion) so that the indicium is parallel to a plane of a rim of the acetabular cup when the acetabular cup is oriented in the pelvis of the patient with a target orientation and the hip joint is in a predetermined position.
	Examiner notes that once a first of a list of options is met, the other options need not be further considered for the claim to be met. 
Regarding claim 4, the body 30 includes a lower portion (full width portion of 30 as in fig. 1) and an upper portion (tapered portion of 30 as in fig. 1) and a recess (the portion of 30 which has been “tapered away”) located on a side of the bent trail femoral neck 30 between the upper portion and lower portion and arranged to accommodate a portion of the trial femoral head 50 when attached to the taper. There is no reason that the recessed portion cannot be said to be “accommodating” the head 50. 



    PNG
    media_image1.png
    348
    407
    media_image1.png
    Greyscale

Regarding claim 6, examiner takes the position that a “target anteversion”, as presently claimed, is a mentally constructed element. There is no reason that any particular arrangement of an (inferentially referred to acetabular cup) cannot be said to be the “target anteversion”. 
Regarding claims 9 and 13, the Lazzeri device is taught to be a part of a kit of components, including a femoral head 50/50CC, which head includes a cavity for receiving the cavity and the cavity extends along a trial head axis. The indicium at the point where the tapered portion of 50/50CC meets the spherical portion, thereof, is capable of use in identifying a plane perpendicular to the trial head axis. 
Regarding claims 11, 12 and 14, the kit includes a femoral cutting instrument 10 including a further attachment formation 20/16 for releasable attachment of the trial neck. While the device is referred to as a ‘rasp’, there is no reason this cannot be considered to be in the form of a ‘broach’. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lazzeri.
Regarding claims 2 and 3, the limitations of claim 1 were taught by Lazzeri. Further, Lazzeri teaches provision of various components 30 including different angles. (col. 3, lines 8-11)
Lazzeri does not teach what the taper axis tilt is relative to the femoral neck axis, though figures 1, 7 and 9 appear to demonstrate that the angle falls with in the claimed range of 10-40 degrees. 
It would have been obvious to form the Lazzeri device 30 with the claimed angles as a matter of routine discovery of an appropriate value to configure the device to be utilized in a particular patient having a particular bony anatomy. 
Regarding claims 7 and 8, the claimed limitations of claims 1 and 6 have been taught by Lazzeri, as above. However, Lazzeri has not taught an anteversion of the acetabular cup of 20 degrees relative to the pelvis of the patient as a feature of his device or placement of the hip joint in the claimed position. Examiner notes that the acetabular cup is inferentially referred to and is not a required element by these claims. It would have been obvious to one with ordinary skill in the art to select the claimed . 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lazzeri in view of Swajger et al. (US 5,601,567).
Regarding claim 5, Lazzeri teaches the limitations of claim 4 but does not teach inclusion of the claimed rib. 
Examiner notes that the originally filed disclosure does not provide any particular reason for inclusion of a rib on the device. 
Swajger teaches a trial neck 28 as at fig. 1 with a lower portion (below 21) and an upper portion (above 21) and including a recess (cutout near protrusion 20). 

    PNG
    media_image2.png
    272
    387
    media_image2.png
    Greyscale

The the lower portion and the upper portion are connected by a rib 21 located on a side of the bent trial femoral neck opposite to the recess. The rib is used to abut against bone when properly installed to indicate proper depth of insertion (col. 4, lines 27-31). 
. 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lazzeri in view of McMahon et al. (US 2011/0093087 A1).
Regarding claim 10, Lazzeri teaches the limitations of claim 9, as above, but does not specify the indicium on the femoral head being an equatorial indicium. 
McMahon teaches a femoral component having various indicia thereon as at fig. 2, including an equatorial marking 24. [0064]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/           Primary Examiner, Art Unit 3799